Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldstein, J.), rendered September 17, 1987, convicting him of burglary in the first degree and robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We find that the defendant was not denied his constitutional right of confrontation by the court’s compliance with defense counsel’s express requests made in the presence of the defendant, to excuse the defendant from portions of the pretrial hearing and from the missing witness hearing in order to prevent the complaining witnesses from viewing him, under suggestive circumstances, prior to any in-court identification (see, People v Parker, 57 NY2d 136, 139; People v James, 100 AD2d 552). Mangano, J. P., Bracken, Sullivan and Balletta, JJ., concur.